Opinion op the Court by
Judge Miller
Sustaining motions.
*455Li the aetiófi of B. B. Garran v. City of Ludlow to enjoin the construction of Ludlow Highway, Mrs. Elizabeth McCoy intervened asking the same relief. The circuit court dismissed the petitions and Carran and _Mrs. McCoy prosecuted separate appeals to the April, 1917, term of this court. Upon Carran’s motion his appeal was docketed, advanced and submitted on January 10, 1917, and affirmed on March 9th. Carran v. City of Ludlow, 174 Ky. 529. .
By a clerical mistake, however, the opinion was treated as applying to both cases, and an order was inadvertently entered affirming both appeals.
Notwithstanding this order the McCoy case appeared upon the April docket of this court.
Mrs. McCoy now moves the court to set aside the order affirming the judgment in her appeal, and to reinstate the case upon the docket.
These motions will have to be sustained; for although the principal question presented upon this appeal was decided in the Carran case, the’appellant has the right to have her case tried before it is decided.
Motions sustained.